

Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT made effective as of November 22, 2017 (the "Effective
Date") by and between Jerry Allan Funk, hereinafter referred to as "Executive,"
and PARKWAY ACQUISITION CORP., hereinafter referred to as "the Corporation."


W I T N E S S E T H


WHEREAS, the Corporation is a bank holding company which wholly owns the
subsidiary bank, Skyline National Bank (the "Bank") and other Affiliates
(defined below);
WHEREAS, Executive is currently employed as the Corporation's President and
Chief Executive Officer and the Bank's President and Chief Executive Officer;
and
WHEREAS, the Board of Directors of the Corporation (the "Board") recognizes the
significant contributions which Executive has made to the Corporation during
Executive's tenure, and believes it to be in the best interests of the
Corporation to provide for stability in its senior management; and
WHEREAS, this Agreement supersedes and replaces all employment and/or similar
agreements previously entered into between Executive and the Corporation, the
Bank or their Affiliates, if any.
NOW, THEREFORE, in consideration of the mutual covenants herein set forth and
the benefits that have and will accrue to Executive from continued employment
with the Corporation, Executive and the Corporation agree as follows:
1. Definitions. The following words and terms shall have the meanings set forth
below for the purposes of this Agreement.
(a) Affiliate.  "Affiliate" means all Persons and Entities, directly or
indirectly, controlling, controlled by or under common ownership with the
Corporation or the Bank where control is by management authority, equity
ownership, contract or otherwise. This term also includes Entities in which the
Corporation or the Bank may acquire ownership or control after Effective Date.
(b) Cause.  "Cause" means the termination of Executive's employment by the
Corporation prior to the expiration of the Term or any renewal term as a result
of a finding by a majority vote of the Board (excluding Executive if s/he is a
Board member) that any of the following have occurred: (i) Executive has engaged
in or has directed others to engage in an act or omission, or series of actions,
deemed to be fraudulent, dishonest or unlawful; (ii) any knowing and material
breach of this Agreement by Executive; (iii) any knowing and material violation
by Executive of corporate policies and procedures that result in damage to the
business or reputation of the Corporation, the Bank or their Affiliates,
including, without limitation, the Bank's Professional Code of Conduct, Code of
Ethics and Conflict of Interest Policy and  policies prohibiting discrimination,
harassment and/or retaliation; (iv) Executive has engaged in, or has directed
others to engage in, a criminal act (other than a minor traffic offense) or
other willful misconduct determined to be substantially detrimental to the best
interests of the Corporation, the Bank or any of their Affiliates; (v) knowing
breach of fiduciary duty by Executive; (vi) Executive fails to follow the
directions of the Board, is grossly neglectful of Executive's duties or
continues to fail to perform assigned duties, which are not cured within
twenty-one (21) days after the Board provides written notice of the issue; (vii)
Executive engages in conduct which violates any material law, rule or standard
of regulatory agencies governing the Corporation, the Bank or their Affiliates,
including but not limited to the Virginia Bureau of Financial Institutions, the
Office of the Comptroller of the Currency, the U.S. Financial Stability
Oversight Council, U.S. Treasury Department, Bureau of Consumer Financial
Protection, and the Securities and Exchange Commission; or (viii) demonstrated
incompetence of Executive.
 
1

--------------------------------------------------------------------------------

(c) Change of Control.  "Change of Control" means any one of the following
events occurring after the Effective Date:
(i) any person or entity, including a "group" as defined in Section 13(d)(3) of
the  Securities  Exchange  Act  of  1934,  a  wholly-owned subsidiary thereof,
or any employee benefit plan of the Corporation or any of its subsidiaries
becomes the beneficial owner of Corporation or Bank securities having fifty
percent (50%) or more of the combined voting power of the then outstanding
securities of the Corporation or Bank that may be cast for the election of
directors of the Corporation or Bank (other than as a result of the issuance of
securities initiated by the Corporation or Bank in the ordinary course of
business);
(ii) as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, the holders of all Corporation's
or Bank's securities entitled to vote generally in the election of directors of
the Corporation or Bank immediately prior to such transaction constitute,
following such transaction, less than a majority of the combined voting power of
the then-outstanding securities of the Corporation or Bank or any of their
respective successor corporations or entities entitled to vote generally in the
election of the directors of Corporation or Bank or such other corporation or
entity after such transactions; or
(iii) such other change of ownership or control event as defined in Treasury
Regulation §1.409A-3(i)(5) or any subsequent, applicable Treasury Regulation.
 (d) Competing Financial Services Organization.  "Competing Financial Services
Organization" means an entity unaffiliated with the Corporation that is engaged
in the commercial, retail or mortgage banking or lending business, wealth
management business, investment advisory business, or trust service business
that provides services and products that are the same as or competitive with the
services and products offered by the Corporation, the Bank or any of their
Affiliates immediately prior to the Date of Termination or were approved to be
offered within ninety (90) days of the Date of Termination.
(e) Competitive Service or Product.  "Competitive Service or Product" means
those services or products offered by a Competing Financial Services
Organization that are the same as or competitive with those services or products
offered by the Corporation, the Bank or any of their Affiliates at the Date of
Termination or which have been approved by the Corporation, the Bank or any of
their Affiliates to be offered within ninety (90) days of the Date of
Termination.
(f) Confidential Information.  "Confidential Information" means all information,
technical or financial data, materials, computer records or data, trade secrets
and/or know-how regarding the Corporation, the Bank and/or any of their
Affiliates or their internal operations and plans that is treated as
confidential by the Corporation, the Bank and/or their Affiliates, that is not
generally known by persons not employed by the Corporation, the Bank or their
Affiliates, and that is not otherwise available to the public by lawful and
proper means.  Confidential Information also includes all information received
from customers of the Bank or other Affiliates, along with the identity of and
services provided to the customers, regardless of the manner which such
information is conveyed or stored as well as information or materials designated
or treated as confidential by a federal or state regulatory or enforcement
agency  Confidential Information includes, but is not limited to, strategic
plans and forecasts; product or service plans or research; products, services
and customer lists; marketing research, plans and/or forecasts; compilations and
databases of customers, business or marketing information that are developed by
or for the Corporation, Bank or any Affiliate; budget and/or financial
information; customer contact, account and mailing information; pricing, costs
or profitability analysis; sales and marketing techniques and programs;
incentive compensation plans; account information (including loan terms,
expiration or renewal dates, fee schedules and commissions); software, access
codes, passwords, databases and source codes; inventions; processes, formulas,
designs, drawings or engineering information; hardware configuration, and all
other financial or other business information or systems of the Corporation,
Bank and/or their Affiliates, as well as the following non-public and sensitive
information regarding the employees of the Corporation, the Bank and/or their
Affiliates: Social Security numbers, date of birth, names of family members,
home addresses and email addresses, telephone numbers, health-related
information and compensation information.  This definition applies to
information generated by Executive or others who work for the Corporation, the
Bank or one of their Affiliates, as well as information received from a customer
or another third party.  This list is not exhaustive, and Confidential
Information also includes other information that is identified, marked or
treated as confidential or proprietary, or that would appear to a reasonable
person to be confidential or proprietary in the context and circumstances in
which the information is known or used.  For purposes of this definition, the
term "not available to the public" shall include all information or material in
the public domain by virtue of improper disclosure by Executive or by another
with his/her permission.  Notwithstanding the foregoing, information shall not
be considered Confidential Information if (i) such information is already known
to others not bound by a duty of confidentiality with respect thereto, (ii) such
information is or becomes publicly available through no fault of Executive, or
(iii) the furnishing or use of such information is compelled by or in connection
with legal or administrative proceedings.
 
2

--------------------------------------------------------------------------------

(g) Customer.  "Customer" means a Person or Entity that has an account with,
loan from, an investment or deposit with the Bank or any of its Affiliates, or
that has received or used other financial or investment products or services
from the Corporation, the Bank or any of their Affiliates at any time within the
twelve (12) months immediately prior to the Date of Termination.
(h) Date of Termination.  "Date of Termination" means the date specified in the
Notice of Termination or Executive's date of Death as applicable.  If either
party fails to deliver a Notice of Termination, the Date of Termination means
the last day of Executive's employment with the Corporation.
(i) Good Reason.  "Good Reason" means Executive's termination of  employment as
a result of (i) a material reduction in Executive's duties, authorities, or
reporting responsibilities, without Executive's prior consent; (ii) a material
breach of this Agreement by the Corporation or Bank, including, without
limitation, reducing Executive's Base Salary, or failing to provide Executive
with the compensation and benefits provided for under this Agreement; or (iii)
the Corporation or Bank requires Executive to move Executive's principal
location for work to a location that is 120 miles or more from the principal
location where the Executive is then serving.  Notwithstanding the foregoing, no
event described in the preceding sentence shall give rise to a termination for
Good Reason unless Executive first gives the Corporation notice that such an
event has occurred within the sixty (60) days immediately following the
occurrence of such event, and the Corporation fails to cure the breach within
thirty (30) business days of such notice.
(j) Person/Entity.  "Person" shall mean any Entity or individual, and the heirs,
executors, administrators, legal representatives, successors, and assigns of
such "Person" where the context so permits.  The term "Entity" shall mean any
general partnership, limited partnership, limited liability company,
corporation, joint venture, trust, business trust, cooperative or association or
any foreign trust or foreign business organization.
(k) Prospect.  "Prospect" means a Person who has not previously done business
with the Corporation, the Bank or their Affiliates, but who had one or more
communications with Executive within the six (6) months immediately before the
end of employment with the Corporation where the Person applied for a loan,
inquired about establishing an account or making an investment, or otherwise had
discussions with Executive about utilizing or obtaining service(s) and/or
product(s) offered by the Corporation, the Bank or their Affiliates.
(l) Notice of Termination.  The term "Notice of Termination" means any written
notice that Executive's employment is being terminated given by the Corporation
or Executive for any reason which specifies a Date of Termination, which may be
effective immediately.
(m) Separation from Service.  "Separation from Service" means the termination,
whether voluntary or involuntary, of Executive's employment for reasons other
than death.  Whether a Separation from Service takes place is determined based
on the facts and circumstances surrounding the termination of Executive's
employment and whether the Corporation and Executive intended for Executive to
provide significant services for the Corporation or Bank following such
termination.  A termination of employment will not be considered a Separation
from Service if the termination from employment is not considered a termination
of employment under Treasury Regulation 1.409A-1(h)(1)(ii).
(n) Specified Executive.  Pursuant to Internal Revenue Code Section 409A, a
"Specified Executive means a key employee (as defined in Section 416(i) of the
Code without regard to paragraph 5 thereof) of the Corporation if any stock of
the Corporation is publicly traded on an established securities market or
otherwise.
 
3

--------------------------------------------------------------------------------

2. Employment and Term.  The Corporation hereby hires Executive, and Executive
hereby agrees to continue to serve as its President and Chief Executive Officer,
with such duties as normally associated with these positions.  Executive shall
also serve in such additional offices for the Corporation, Bank and other
Affiliates as the Board may specify.  The term of employment under this
Agreement shall begin on the Effective Date (each successive anniversary of the
Effective Date is referred to herein as an "Anniversary Date") and shall
continue for a term of three (3) years (the "Term").  After expiration of the
initial Term, the Agreement shall automatically extend for successive one year
periods unless the Board or Executive gives notice to the other party that the
Term will not be extended no later than sixty (60) days prior to any Anniversary
Date of the Term or any extension thereof. If either party gives timely notice
that the initial Term or any extension of such Term will not be extended, then
this Agreement shall terminate at the conclusion of its then remaining Term,
unless terminated sooner as permitted in this Agreement.
(a) Duty of Loyalty.  Executive is employed in a position that involves and
requires a high level of trust and confidence and requires a significant time
commitment.  Executive agrees to act at all times with the highest degree of
loyalty and integrity toward the Corporation, and shall devote his/her full
attention, energies and best efforts on behalf of the Corporation, the Bank and
their Affiliates, except as otherwise approved by the Board pursuant to Section
13(b) of this Agreement.  Executive further agrees to comply with all policies,
guidelines, rules and operating procedures adopted from time to time.
(b) Outside Activities.  In addition to activities approved by the Board
pursuant to Section 13(b) of this Agreement, Executive may, after making a full
disclosure of the material terms, serve on corporate, civic or charitable boards
or committees, deliver lectures, fulfill speaking engagements, or manage
personal investments, provided that such activities do not individually or in
the aggregate interfere with the performance of Executive's duties under this
Agreement (as determined by the Board).
(c) Licenses and Legal Compliance.  Executive shall be responsible to obtain and
maintain any licenses or certifications which may be required for the
performance of his/her duties and shall comply with all laws, regulations and
rules that apply to the Corporation, the Bank and their Affiliates.
3.
Compensation and Benefits.

(a) Base Salary.  Executive's Base Salary shall not be less than $240,000.00,
subject to possible adjustments on an annual basis ("Base Salary").  The annual
adjustment to Base Salary, if any, shall be a discretionary increase deemed
appropriate by the Board or one of its Committees in accordance with the
prevailing salary administration practices of the Corporation.  The Base Salary
shall be paid in accordance with the Corporation's regular payroll during the
Term, and if applicable, during the severance pay period, less all required
payroll taxes and authorized withholdings.
(b) Incentive Compensation.  Executive shall be eligible to be considered for
incentive compensation, if any, in an amount determined appropriate by the
Corporation based upon the recommendation of the Compensation Committee and an
annual evaluation of achievement of key objectives as may be established from
time to time by such Committee.
(c) Vacation.  Executive shall be entitled to accrued vacation of four (4) weeks
per year during the Term.  In the event Executive does not use all four (4)
weeks each year, the unused vacation days will not carry over into the next
succeeding year.  Executive shall not be entitled to receive any additional
compensation for failure to take any vacation.
(d) Benefits.  Executive shall be entitled to participate, on the same basis as
other members of senior management, in all welfare, retirement and/or pension
benefit plans that the Corporation establishes and makes available to all
employees.  Executive may be considered for perquisite benefits and
participation in other executive welfare, retirement, pension benefit or other
plans, however, Executive acknowledges that Executive is not entitled to such
perquisites and is not entitled to participate in such plans except as
specifically approved in writing by the Board.
 (e) Expenses.  The Corporation shall reimburse Executive or otherwise provide
for or pay for all reasonable expenses incurred by Executive in furtherance of
or in connection with the business of the Corporation, including, but not by way
of limitation, traveling expenses, subject to such reasonable documentation and
other limitations as may be established by the Board.
 
4

--------------------------------------------------------------------------------

4. Termination for Death or for Cause.  The Corporation may terminate the
employment of Executive prior to the expiration of the Term or any renewals,
upon Executive's death or for Cause as set forth in this Section.
(a) Death.  Executive's employment shall terminate automatically upon
Executive's death.  Upon Executive's death, the Corporation shall pay
Executive's estate Executive's full Base Salary through the date of Executive's
death.  Executive's estate and heirs will be entitled to apply for and receive
whatever plan benefits might be in place at the time of Executive's death. 
Further, Executive's eligible dependents shall have the right to continue their
health insurance coverage under COBRA.
(b) Cause.  The Corporation, by a majority vote of the Board, may at any time
terminate Executive's employment upon a finding of Cause. No prior notice to
Executive shall be required for any finding of Cause unless the Board intends to
deliberate on whether there is Cause for termination under Section 1(b)(vi). 
Nonetheless, the Board may, in its sole discretion, afford the Executive with an
opportunity to be heard prior to voting on whether Cause exists to terminate his
employment.  In the event the Corporation terminates Executive's employment for
Cause and Separates the Executive from Service, then Executive's right to
receive any further compensation or benefits from the Corporation shall cease
immediately as of the Date of Termination.
5. Termination for Disability.  If, as a result of Executive's incapacity due to
an accident or physical or mental illness, Executive is substantially unable to
perform Executive's duties due to such physical or mental impairment, even with
reasonable accommodation, for more than twenty-six (26) weeks, whether or not
consecutive, in any twelve (12) month period, then the Corporation shall have
the right to terminate Executive's employment for "Permanent Disability" before
the end of the applicable Term.  The determination of whether Executive has a
"Permanent Disability" shall be made by the Board after receiving a report from
a physician or psychiatrist selected by the Board.  In the event that Executive
is Separated from Service as a result of "Permanent Disability" during the Term,
Executive shall receive a lump sum payment equal to (90) days of Executive's
then applicable Base Salary.  The payment shall be made within sixty (60) days
after the Date of Termination.
After Executive's Separation from Service as a result of "Permanent Disability,"
the Corporation shall reimburse Executive, after receipt of reasonable
documentation, for any premiums Executive pays for continuing insurance coverage
to which the Executive is entitled under Part 6 of Subtitle B of Title I of the
Employee Retirement Income Security Act of 1974, as amended (commonly known as
COBRA) for a period of six (6) months from the date of Executive's Permanent
Disability.
6. Termination Upon Expiration of Term.  In the event that either the
Corporation or Executive gives notice under Section 2 that the Term is not to be
renewed but will terminate at the end of the then current Term, Executive's
employment, if not otherwise terminated under Sections 4 or 5, shall
automatically terminate as of December 31 of the year in which the Term ends. 
In this situation, the Corporation shall not owe Executive any severance,
subject only to the provisions of Section 10(a).
7. Termination by Corporation Without Cause.  In the event the Corporation
desires to terminate Executive's employment for any reason other than as set
forth in Sections 4, 5 or 6, the Corporation may do so by providing at least
sixty (60) days prior written notice, or in lieu thereof, may relieve Executive
of all duties and place Executive on a sixty (60) day paid administrative leave,
and such a paid leave of absence shall not be deemed a breach of this
Agreement.  Upon the Separation of Service or the Date of Termination, and
subject to the provisions of Section 7(a), the Corporation shall pay Executive
severance in the form of continuing to pay Executive's Base Salary for the
balance of the existing term of this Agreement (for purposes of this Section 7,
the "Remaining Term"), or a period of eighteen (18) months, if such eighteen
(18) month period ends prior to the expiration of the Remaining Term.  In
addition, the Corporation shall maintain and continue to provide to Executive
health, dental, accident and disability insurance until the earlier of (i) the
expiration of the Remaining Term; (ii) the expiration of (18) months from the
Date of Termination; (iii) Executive commences full-time employment with another
employer or commences self-employment where Executive will earn compensation on
an annualized basis that is 75% or more of the Base Salary as of the Date of
Termination; or (iv) the date on which the Corporation determines that the
Executive has violated any provisions of Sections 13-16 of this Agreement.
(a) Exclusive Remedy and Preconditions.  The payment of any amounts due under
this Section 7 and Section 8 below, if applicable, shall be the Executive's sole
and exclusive remedy for termination of this Agreement and shall be subject to
and conditioned upon prior receipt by the Corporation of a separation agreement
containing a valid waiver and release by Executive, in a form provided by the
Corporation, of any and all claims Executive may have against the Corporation,
the Bank and their Affiliates, or their then current or former officers,
directors, or employees.  Further, Executive must reaffirm and comply with the
restrictions contained in Sections 13-16 this Agreement which survive
termination of employment.
(b) Alternative Benefit.  Notwithstanding the foregoing, if the Corporation
terminates the employment of Executive under Section 6 (above) or without Cause
under this Section 7 in connection with, or within two (2) years after, a Change
of Control and there is a Separation from Service, then Executive shall be
eligible to receive the benefits provided by Section 10(a) but will not receive
benefits under Section 7(a).
 
5

--------------------------------------------------------------------------------

8. Termination by Executive for Good Reason.  If, in the absence of a Change of
Control, Executive terminates his/her employment under this Agreement for Good
Reason and is Separated from Service, Executive shall be entitled to severance
and benefits as if Executive were terminated by the Corporation without Cause
under Section 7. If, within two (2) years of a Change of Control, Executive
terminates his/her employment under this Agreement for Good Reason and is
Separated from Service, Executive shall be entitled to severance and benefits as
if Executive were terminated by the Corporation without Cause under Section 10.
9. Voluntary Termination by Executive.  Except in the case of termination for
Good Reason, in the event that Executive terminates or resigns from his/her
employment with the Corporation prior to or in connection with the expiration of
the Term (and any renewals thereof), then the Corporation shall have no
obligation to pay Executive severance benefits of any kind.  If Executive elects
to resign or terminate employment prior to the expiration of the Term, other
than pursuant to Section 8, Executive shall give the Corporation one hundred
twenty (120) days prior written notice.  Upon receipt of such notice, the
Corporation may relieve Executive of his/her duties, in whole or in part, prior
to the expiration of the notice period, and his/her right to receive
compensation shall end on his/her last day of employment.
10. Change of Control.
(a) Severance Benefit following a Change of Control.  If in connection with or
within two (2) years after a Change of Control, Executive is Separated from
Service either because (i) the Corporation elects not to renew the Agreement
under Section 2, (ii) the Corporation terminates Executive's employment without
Cause under Section 7, or (iii) Executive terminates his/her employment for Good
Reason, then, subject to the terms of this Agreement, the Corporation, and/or
its surviving or successor entity (See Section 26(a) "Successor") shall pay
Executive severance in the form of continued payment of Executive's Base Salary
and providing all other compensation benefits of a like kind and value as in
effect at the time of a Change of Control, or on the Date of Termination,
whichever is greater, for a period of twenty-four (24) months after the Date of
Termination.  The payment of benefits under Section 10(a) is subject to each of
the following: (i) Executive's providing the release required under Section
10(b), (ii) compliance with the tax provisions of Section 10(c) and Section 12
(below), and (iii) compliance with the provisions of Sections 13-16 of this
Agreement.  Payment of severance under this Section 10(a) shall be in lieu of
any other severance and/or benefits that might otherwise be due to Executive
under Sections 6, 7 or 8.  No payments under this Section 10(a) shall be due if
Executive is terminated under Sections 4, 5 or 9.  The benefits provided by
Section 10(a) will not be available to the Executive if there is a Separation
from Service prior to the Change of Control, or if the Separation from Service
occurs following expiration of 24 months following the Change of Control.
(b) Preconditions.  The payment of any amounts due under this Section 10, if
applicable, shall be subject to and conditioned upon prior receipt by the
Corporation or its Successor of a separation agreement containing a valid and
enforceable waiver and release by Executive, in a form provided by the
Corporation, of any and all claims Executive may have against the Corporation,
the Bank and their Affiliates their successor, or assigns, or all of their then
current or former officers, directors, or employees.  Further, Executive must
reaffirm and abide by the restrictions contained in this Agreement which survive
termination of employment.
(c) Tax Issues.  If the payments and benefits pursuant to this Section 10 
either alone or together with other payments and benefits which Executive has
the right to receive from the Corporation, would constitute a "parachute
payment" under Section 280G of the Internal Revenue Code ("Code"), the payments
and benefits payable by the Corporation pursuant to this Section 10 shall be
reduced, in the manner determined by Executive, by the amount, if any, which is
the minimum necessary to result in no portion of the payments and benefits
payable by the Corporation under this Section 10 being non-deductible to the
Corporation pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code.  The determination of any reduction in
the payments and benefits to be made pursuant to this Section 10(c) shall be
based upon the opinion of the Corporation's independent public accountants and
the fee for such calculation shall be borne by the Corporation.  Such
accountants shall promptly prepare the foregoing opinion, but in no event later
than thirty (30) days from the Date of Termination, and may use such actuaries
such as accountants deemed necessary or advisable for the purpose.  Nothing
contained herein shall result in a reduction of any payments or benefits to
which Executive may be entitled upon termination of employment under any
circumstances other than as specified in this Section 10.
11. Withholding.  Anything to the contrary notwithstanding, all payments
required to be made by the Corporation to Executive shall be subject to the
withholding of such amounts relating to taxes as the Corporation may reasonably
determine it should withhold pursuant to any applicable law or regulation.
 
6

--------------------------------------------------------------------------------

12. Compliance with Code Section 409A.
(a) General.  It is intended that this Agreement comply with the provisions of
Section 409A of the Code and the regulations and guidance of general
applicability issued thereunder (referred to herein as "Section 409A") so as to
not subject Executive to the payment of additional interest and taxes under
Section 409A.  In furtherance of this intent, this Agreement shall be
interpreted, operated and administered in a manner consistent with these
intentions, and to the extent Section 409A would result in Executive being
subject to the payment of additional income taxes or interest under Section
409A, the parties agree to amend the Agreement to avoid the application of such
taxes and interest.
(b) Delayed Payments.  Notwithstanding any provision in this Agreement to the
contrary, as needed to comply with Section 409A, if Executive is a "specified
employee" (within the meaning of Section 409A), payments due under Sections 6,
7, 8, or 10 above shall be subject to a six (6) month delay such that amounts
otherwise payable during the six (6) month period following Executive's
Separation from Service shall be accumulated and paid in a lump-sum catch-up
payment as of the first day of the seventh month following Executive's
Separation from Service (or, if earlier, the date of Executive's death).
(c) Treatment as Separation Pay.  This Section 12 shall not apply to the extent
such payments can be considered to be separation pay that is not part of a
deferred compensation arrangement under Section 409A.  If permitted by Section
409A, cash payments to Executive pursuant to Section 5, 7, 8 and 10 shall be
considered first to come from separation pay.
13. Loyalty Obligations.  Executive acknowledges and agrees that by virtue of
Executive's position and involvement with the business and affairs of the
Corporation and Bank, Executive has developed and will continue to develop
substantial expertise and knowledge with respect to all aspects of the
Corporation's business, affairs and operations and has had and will continue to
have access to all significant aspects of the business and operations of the
Corporation, the Bank and their Affiliates and to Confidential Information. 
Executive agrees that the following obligations set forth in Sections 13-16
("Loyalty Obligations") shall apply in consideration of Executive's continued
employment with the Corporation:
(a) Confidential Information.
(i) Confidential Information.  At all times during the Term and thereafter, and
subject to the limitations of Section 10(f), Executive shall hold in strictest
confidence, and shall not use or disclose (except to fulfill Executive's
employment obligations and/or the benefit of the Corporation, the Bank and/or
their Affiliates) to any Person or Entity, without authorization of the
Corporation, any Confidential Information of the Corporation, the Bank or their
Affiliates.
(ii) Third Party Information.  Executive recognizes that the Corporation, the
Bank and their Affiliates have received, and in the future will receive,
information from third parties that the third party considers to be confidential
or proprietary information and which is, or may be, subject to a duty on the
part of the Corporation, the Bank or their Affiliates not to disclose to others
and to restrict its use only for certain limited purposes.  Executive agrees to
hold all such confidential or proprietary information from third parties in the
strictest confidence and not to disclose it to any Person or Entity to use it
except as necessary in carrying out Executive's work for the Corporation
consistent with the obligations of the Corporation or Affiliates to such third
party.
(iii) Security Access.  At all times, Executive agrees to (a) comply with and
enforce the security policies and procedures as in force from time to time
designed to protect access to and safeguard the data, equipment, systems and all
other facilities, IT resources and communication technologies of the
Corporation, Bank or its Affiliates ("Facilities and IT Resources"), (b) not
access or use any of the Facilities and IT Resources in any manner after
termination of employment (regardless of the circumstances).  Executive further
agrees to promptly notify the Corporation, Bank or Affiliates, as applicable, in
the event he/she learns of a violation of any security policies or procedures by
others, or of any other misappropriation or unauthorized access, use, or
tampering with any of the Facilities and IT Resources by others.
(iv) Work Product.  Executive acknowledges that all discoveries, inventions
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
relate to the Corporation, the Bank or their Affiliates, and all research and
development regarding existing or future products or services which are
conceived, developed or made by Executive while employed ("Work Product") belong
to the Corporation, the Bank and their Affiliates (as applicable).  Executive
hereby assigns, without further compensation, any and all rights, title or
interest Executive has or may  have in such Work Product to the Corporation, the
Bank or their Affiliates (as applicable).  Executive shall promptly disclose
such Work Product to the Corporation and perform all actions reasonably
requested by the Corporation (whether during or after Executive's employment) to
establish and confirm such ownership (including, without limitation, executing
assignments, consents, powers of attorney and other instruments).
 
7

--------------------------------------------------------------------------------

(b) Conflicting Employment.  Unless otherwise specifically approved by the Board
after full disclosure in writing, during the Term (including the renewals), (i)
Executive shall not engage in any other employment, occupation, consulting or
other business activity directly related to the business in which the
Corporation, the Bank or their Affiliates are now involved or become involved
during Executive's employment; and (ii) Executive shall not engage in any other
activities that conflict with the business of the Corporation, the Bank or their
Affiliates or that materially interfere with Executive's ability to devote the
time necessary to fulfill Executive's obligations to the Corporation.
(c) Return of Property.  On the Date of Termination, if not previously requested
sooner than that date, Executive shall return to the Corporation (and will not
keep copies in Executive's possession, recreate or deliver to anyone else) any
and all equipment (cell phones, laptops, etc.) credit cards, devices or drives
containing confidential information or Work Product, devices, records, data, as
well as computer files, records or disks, keys, key or access cards, security
devise, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by Executive or
others pursuant to or during Executive's employment or otherwise belonging to
the Corporation, the Bank or their Affiliates and their respective successors or
assigns regardless of the form in which such information or documents are
stored.  Executive shall not retain, and shall delete or destroy all electronic
copies of such documents and materials containing Confidential Information of
the Corporation, Bank and or Affiliates.
(d) Notification of New Employer.  In the event that Executive leaves the employ
of the Corporation and begins employment elsewhere, Executive agrees the
Corporation may send notice to Executive's new employer (whether Executive is
employed as an employee, consultant, independent contractor, director, partner,
officer, advisor or manager) informing the new employer about Executive's
loyalty obligations and restrictions contained in this Agreement.
(e) Post-Employment Duty of Cooperation. By virtue of Executive's employment,
Executive will know information, including but not limited to Confidential
Information, that is or may be material to and necessary for the Corporation,
the Bank and/or their Affiliates to appropriately and successfully conclude
matters that involve third parties.  As a result, following termination of
employment (regardless of the circumstances)) Executive agrees to assist, and
cooperate fully with, the Corporation, the Bank and their Affiliates upon
reasonable request, and to do so voluntarily (without legal compulsion) when
such matters arise. This duty of cooperation is intended to allow the
Corporation to meet its legal obligations and satisfactorily conclude matters in
a manner that achieves the best result possible for the Corporation, the Bank
and their Affiliates.
(i) The matters on which cooperation may be requested include, but is not
limited to, the actual or contemplated defense, prosecution, or investigation of
claims involving the Corporation, Bank or an Affiliate, and a third party
(including employees who may assert claims) as well as responding to any other
civil, criminal, administrative or investigative action, suit, proceeding, or
inquiry, whether formal or informal, by a federal, state, or law enforcement or
regulatory department, agency or authority, where the matter arises from or is
related to events, acts, or omissions involving or pertaining to the operations,
activities, employees or customers of the Corporation, the Bank and their
Affiliates that occurred during the period of Executive's employment by the
Corporation ("Third Party Claims").
(ii) The Executive's duty to cooperate includes, without limitation, Executive
making himself or herself reasonably available upon reasonable notice, without
subpoena, to meet with the Corporation, the Bank, an Affiliate and/or their
counsel to provide complete, truthful and accurate information in interviews,
depositions, and trial testimony as well as other related support activity. If
the Executive provides cooperation under this Section 13(e) during a period in
which the Corporation is paying severance pay to the Executive, then the
Corporation will only reimburse the Executive for all out-of-pocket travel
expenses reasonably incurred at the Corporation's request.
(iii) If the cooperation provided occurs when no severance pay is due the
Executive, then in addition to reimbursing the Executive for out-of-pocket
travel expenses, the Corporation will also reimburse Executive for his time
expended on the Corporation's behalf at a rate of $400/day, or a pro-rata
portion thereof. The Corporation will make reasonable efforts to accommodate the
scheduling needs of Executive so as to avoid, to the maximum extent possible,
interference with the Executive's then current duties and responsibilities.
(f) Limitations/Permitted Disclosures.  Nothing in this Section 13 or this
Agreement shall be construed to prevent, interfere with or restrict the
Executive to make disclosures, reports or complaints as authorized, permitted or
required by federal or state law, including without limitation pursuant to the
provisions of the Sarbanes-Oxley Act or Dodd-Frank Wall Street Reform Act and
Consumer Protection Act or by regulations, rules or orders issued by federal or
state regulatory agencies, including without limitations, Virginia Bureau of
Financial Institution, Office of Comptroller of the Currency, U.S. Treasury,
Bureau of Financial Protection or Securities and Exchange Commission, provided
the disclosure does not exceed the extent of disclosure required by such law,
regulation, rules or order.  Further, nothing in this Agreement shall prevent,
impede or interfere (nor shall it be construed to prevent, impede or interfere)
with (i) Executive's obligation to provide full, complete and truthful testimony
when so required in response to a subpoena or order from a court or government
agency; (ii) Executive's right to report (including pursuant to whistleblower
laws) possible violations of federal, state or local law or other improper
actions/omissions to government agencies, to file a charge or complaint of
discrimination, harassment or retaliation with government agencies, or to
participate or cooperate in any investigation conducted by any government
agency; or (iii) the Executive's right to make confidential disclosures of
information (including trade secrets) to a government agency, or to an attorney
who is advising the Executive, for the purpose of reporting or as part of an
investigation into a suspected violation of law, nor shall it prohibit the
Executive from filing a lawsuit, complaint or other document that contains a
trade secret, so long as the information containing the trade secret is filed
under seal and is not otherwise disclosed except pursuant to court order. 
Executive understands that his rights when making such protected disclosures are
more fully spelled out in 18 USC § 1833, as amended and  include immunity from
criminal and civil liability from making protected disclosures of trade secrets
under the Defend Trade Secrets Act of 2016.  Finally, nothing in this Agreement
authorizes the Corporation to terminate Executive's employment or otherwise
retaliate against Executive for engaging in any of the foregoing activities.
 
8

--------------------------------------------------------------------------------

(g) Notice of Third Party Request/Order.  Unless prohibited by law, regulation
or order from doing so, the Executive shall provide written notice of the
receipt of a third party request or order to disclose Confidential Information
to the designated senior officers of the Corporation  within two (2) business
days of receiving this request or order, but in any event sufficiently in
advance of making any disclosure so as to permit the Corporation, Bank or
Affiliates, as appropriate to contest the disclosure ore seek confidentiality
protections.
14. Non-Solicitation Restriction.  During employment with the Corporation and
for the twenty-four (24) month period that immediately following the termination
of the Executive's employment (regardless of the circumstances), or such time
period as the Corporation is obligated to pay severance benefits under this
Agreement (whichever is longer) ("Restricted Period"), Executive shall not
unfairly compete with the Corporation (which for purposes of this Section 14
shall include the Corporation, the Bank and all of their Affiliates) by
attempting to disrupt business relationships that the Corporation, the Bank or
their Affiliates have with either: (i) a Customer (see Section 1(g)) with whom
Executive either had communications within the eighteen (18) months prior to the
Date of Termination, or as to which Executive received Confidential Information
during that eighteen (18) month period, or (ii) a Prospect (see Section 1(k)).
In this regard, Executive shall refrain during the Restricted Period from
engaging in any of the following activities, whether Executive alone, or as an
officer, director, stockholder, partner, member, investor, employee, consultant
or agent for or on behalf of any other person or legal entity:
(1) Attempting to disrupt or interfere with the business relationship with a
Customer (as limited above) by directly or indirectly requesting, suggesting,
encouraging or advising that Customer to withdraw, curtail, limit, cancel,
terminate or not renew all or any portion of the Customer's business with the
Corporation, the Bank or their Affiliates.
(2) Solicit the business of a Customer (as limited above) by communicating
directly with that Customer (regardless of who initiates the communication and
in what form it occurs) when as part of the communication Executive discusses or
offers a Competitive Service or Product.
(3) Solicit the business of a Prospect by communicating directly with a Prospect
(regardless of who initiates the communication and in what form it occurs) when
as part of the communication Executive discusses or offers a Competitive Service
or Product with the intent to limit, interfere with or divert the Prospect's
business away from the Corporation, the Bank or their Affiliates.
15. Non-Compete Restriction.  At all times during employment and during the
Restrict Period (defined above) Executive shall not accept employment with or
provide services to or on behalf of any Competing Financial Services
Organization if (i) the position or the services to be performed by Executive
involve the same or substantially similar duties and responsibilities as those
performed by Executive on behalf of the Corporation during Executive's last
twelve (12) months of employment with the Corporation, or (ii) Executive is
providing consulting, advisory or contract services (whether as a director,
officer, independent contractor, member, owner or shareholder) related to the
design, development, marketing or delivery of Competitive Services or Products
that are intended to be competitive with offerings by the Corporation, the Bank
or their Affiliates.
(a) Clarification.  This restrictive covenant applies only if (a) the Competing
Financial Services Organization operates, or is seeking to open, one or more
branch facilities, within a sixty (60) mile radius of Floyd, Virginia or within
a twenty (20) mile radius of any branch or office operated by the Corporation,
the Bank or their Affiliates ("Restrictive Territory") where Competitive
Services and/or Products are offered to the public, and (b) Executive will be
performing services for the Competing Financial Services Organization in the
Restricted Territory, or will be supervising others who will be offering or
providing Competitive Services or Products in the Restricted Territory on behalf
of the Competing Financial Services Organization.
(b) Limitation.  Nothing in this Section shall prevent Executive from owning
stock in a publicly traded company that offers Competitive Services or Products
in the areas serviced by the Corporation, the Bank or their Affiliates, provided
Executive's ownership constitutes less than five percent (5%) of the outstanding
shares of the publicly traded company.
16. Anti-Piracy Restriction.  At all times during employment with the
Corporation, and during the Restricted Period (defined above), Executive shall
refrain from inducing, soliciting or encouraging a Key Employee (defined herein)
to leave employment with the Corporation, Bank or Affiliate with the intent,
hope or purpose of having the Key Employee join a Competing Financial Services
Organization in a similar capacity, if that competitive organization has
customer service facilities located within the Restricted Territory (defined
above).  As used in this Section 16, "Key Employee" means anyone who holds a
position of Vice President or higher with the Corporation, the Bank or their
Affiliates or any individuals who have reported to, or worked directly with, the
Executive within the last six (6) months of Executive's employment with the
Corporation.
 
9

--------------------------------------------------------------------------------

17. Enforcement.  Executive acknowledges that the restrictive covenants set
forth above in Sections 13, 14, 15 and 16 are reasonable and necessary in order
to protect the legitimate business interests of the Corporation, the Bank and
their Affiliates, and that a violation of any of those covenants will result in
irreparable injury.  In the event of a breach or a threatened breach of any of
these Sections of the Agreement, in addition to all other remedies (legal or
equitable), the Corporation shall be entitled to specific performance of these
provisions and the issuance of a restraining order and/or injunction prohibiting
Executive from violating one or more of these restrictions.  If litigation is
filed which relates to or arises under this Sections 13-17, then in addition to
all other remedies, if it substantially prevails, the Corporation shall be
entitled to recover its attorneys' fees, costs and expenses incurred in
connection with the litigation (including all appeals), as well as the
Corporation's pre-litigation efforts to prevent a breach, to enforce the
Agreement.  Nothing contained herein shall be construed as limiting or
prohibiting the Corporation from pursuing any other remedies available to it for
such breach or threatened breach, including the recovery of amounts paid in
severance or other money damages.  Should an injunction be issued, Executive
waives the right to require that the court require a bond to be posted in excess
of $500.00.
18. Notice of Termination.  Any purported termination of Executive's employment
under this Agreement (whether by the Corporation or by Executive) shall be
delivered in writing by a Notice of Termination to the non-terminating party.
19. Amendment and Waiver.  The provisions of this Agreement may be amended or
waived only with the prior written consent of the Corporation and Executive, and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
20. Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision or subsection of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law, then such
invalidity, illegality or unenforceability cannot be reformed by the court to
cause it to be enforceable, then the offending provision shall be stricken from
this Agreement, the remainder of this Agreement shall be construed and enforced
as if the invalid, illegal or unenforceable provision had never been contained
herein.
21. Construction.  The parties agree that the traditional rule that often
applies whereby an ambiguity in a contract is construed against the drafter
shall not apply to this Agreement.
22. Regulatory Requirements and Limitations.  Notwithstanding anything contained
in this Agreement to the contrary, it is understood and agreed that the
Corporation shall not be required to make any payment or take any action under
this Agreement if:
(a) Corporation is declared by any regulatory agency or authority to be
insolvent, in default or operating in an unsafe or unsound manner, or if
(b) in the opinion of counsel to Corporation such payment or action (i) would be
prohibited by or would violate any provision of state or federal law applicable
to Corporation, (ii) would be prohibited by or would violate any applicable
rules, regulations, orders or formal statements of policy, whether now existing
or hereafter promulgated, of any regulatory agency or authority, or (iii)
otherwise is prohibited by any regulatory agency or authority.
23. Forum Selection.  The parties agree that the exclusive jurisdiction for any
lawsuit related to or arising under this Agreement shall be in the Circuit Court
for Floyd County, Virginia or the United States District Court for the Western
District of Virginia.  Executive consents to the jurisdiction of these courts,
and waives any objection to jurisdiction and venue which Executive otherwise may
have to this venue for any such lawsuit.
24. Applicable Law.  This Agreement shall be construed and applied in accordance
with the laws of the Commonwealth of Virginia, with the exception of its
conflict of law provisions.
25. Survival.  Subject to any limits on applicability contained therein, the
provisions of Sections 11-17 and 20-27 hereof shall survive and continue in full
force in accordance with their terms notwithstanding any termination of this
Agreement.  Likewise, in the event that the Corporation or a Successor (see
Section 26(a)) is obligated to make payments to Executive under this Agreement,
and Executive dies before all such payments are made, then the balance of those
payments shall be made to Executive's estate.
 
10

--------------------------------------------------------------------------------

26. Successors and Assigns.
(a) Corporation.  This Agreement shall bind and inure to the benefit of and be
enforceable by the Corporation and its successors or assigns.  In the event that
a transaction is a Change of Control event occurs, then in connection with the
approval or closing of such transaction, the Corporation shall require as a
condition of approval and/or closing of the transaction that the surviving or
successor entity ("Successor") execute an agreement, in a form and substance
acceptable to Executive, whereby the Successor expressly assume and agree to
honor and perform this Agreement in the place of the Corporation.  In this
regard, after a Change of Control event, if the Executive continues employment
with the Successor, then for all purposes the Successor shall be deemed the
"Corporation" under this Agreement with all rights, responsibilities and
obligations to the Executive under this Agreement and likewise by the Executive
to the Successor.
(b) Executive.  This Agreement shall inure to the benefit and be enforceable by
Executive, Executive's personal and legal representatives, and Executive's
executors, administrators, heirs, successors and assigns.  Notwithstanding the
foregoing, Executive may not assign any rights or delegate any obligations
hereunder without the prior written consent of the Board.
27. Notices.  Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested. Notices to the Executive
shall be sent to the Executive's then current address in accordance with the
Corporation's books and records.  Notices to the Corporation shall be sent to:

 
Parkway Acquisition Corp.
Attn:  Chairman
101 Jacksonville Circle
Floyd, VA  24091
 



Notwithstanding the foregoing, each party shall send notices to another address
or to the attention of another person as the receiving party shall have
specified by prior written notice to the sending party.  Any notice under this
Agreement will be deemed to have been given when so delivered, sent or mailed.


28. Entire Agreement.  This Agreement contains all of the understandings and
representations between the parties hereto pertaining to the matters referred to
herein, and supersedes any and all undertakings and agreements, whether oral or
in writing, previously entered into by them with respect thereto, including any
previous employment, severance and/or non-competition agreements.  To the extent
that a separate agreement currently exists which grants Executive stock options
or other incentive or deferred compensation, those agreements remain in full
force and effect, except to the extent that those agreements contain restrictive
covenants in which case the provisions of Sections 13-17 shall be deemed
applicable and replace all such similar provisions.
29. Document Review.  The Corporation and Executive hereby acknowledge and agree
that each (i) has read this Agreement in its entirety prior to executing it,
(ii) understands the provisions and effects of this Agreement, (iii) has
consulted with such attorneys, accountants and financial and other advisors as
it or Executive has deemed appropriate in connection with their respective
execution of this Agreement, and (iv) has executed this Agreement voluntarily
and knowingly.  EXECUTIVE HEREBY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THIS
AMENDED AGREEMENT HAS BEEN PREPARED BY LEGAL COUNSEL TO THE CORPORATION AND THAT
HE OR SHE HAS NOT RECEIVED ANY ADVICE, COUNSEL OR RECOMMENDATION WITH RESPECT TO
THIS AGREEMENT FROM SUCH COUNSEL.
[Remainder of Page Intentionally Blank; Signatures Follow]
11

--------------------------------------------------------------------------------

WITNESS the following signatures as of the date first written above:

 
PARKWAY ACQUISITION CORP.
           
By:
 /s/ Thomas M. Jackson, Jr.      
 Thomas M. Jackson, Jr.
       Chairman of the Board        
 
 





/s/ Jerry Allan Funk
Jerry Allan Funk




12